NOTE: This order is nonprecedential
United States Court of AppeaIs
fo_r the FederaI Circuit
AMERICAN SAVINGS BANK, F.A., KEYSTONE
HOLDINGS, INC., KEYSTONE HOLDINGS
PARTNERS, L.P., N.A. CAPITAL HOLDINGS, INC.,
NEW AMERICAN CAPITAL, INC., AND NEW
AMERICAN HOLDINGS, INC.,
\ Plaintiffs-Cross Appellcmts,
v
UNITED STATES,
Defendant-Appellant. `
2011~5132, -5133
Appea1s from the United States C0urt of Federa1
C1aims in case n0. 92-CV-8'72, Senior Judge L0ren A.
Smith.
ON MOTION
0 R D E R
The parties move to withdraw their appea1s.
Upon consideration thereof,
IT ls ORDERED THAT:

AMERICAN SAVINGS BANK V. US
2
(1) The motion is granted The appeals are dis-
missed.
(2) Each side shall bear its own costs.
FoR THE CoURT
JAN 0 9 2012 lsi Jan H0rba1__\[
Date J an Horbaly
C1erk
cc: Kent A. Ya1owitz, Esq.
Jeanne E. DaVids0n, Esq.
s21
ISSued As A Mandate:  0 9 
D
ll.S. C0UH'i|FHl?EPPEALS FOB
THE FEDERAL ClRCUlT
JAN U 9 2012
JANHOBBALY
CLEHK